Citation Nr: 0429915	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hemorrhoids.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Navy from December 
1985 to December 1989, and from March 1990 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which, in pertinent part, granted 
service connection for hemorrhoids, assigning a 
noncompensable rating for the condition, and denied service 
connection for a back disability, a left knee disability, and 
bilateral hearing loss.


REMAND

In April 2003, the veteran filed a VA Form 9 in which she 
requested a hearing at the RO before a Member of the Board 
(i.e., Travel Board hearing).  Such hearing was scheduled for 
July 10, 2003, and notice was sent to the veteran by way of a 
letter dated July 1, 2003.  However, the veteran failed to 
appear at the hearing.  In a letter dated in September 2004, 
the veteran's representative stated that the veteran failed 
to appear at the July 2003 hearing because notification of 
the hearing had been mailed to an address that was no longer 
current.  The veteran's representative requested that a new 
hearing be scheduled.  

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704). 

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO nearest her current residence 
in accordance with 38 C.F.R. § 20.704.  
If appropriate, jurisdiction of the 
claims folder should be transferred to 
the RO in the state where the veteran 
currently resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




